Title: To Thomas Jefferson from James Mease, 4 November 1825
From: Mease, James
To: Jefferson, Thomas


Dear Sir
Philadelphia
Nov. 4th 1825
I duly received the three letters with which you favoured me, on the subject of the house in which you wrote the declaration of Independance, and very sincerely thank you for your prompt answer to my inquiry.—The last letter Came to hand to day.A journey to Connecticut which I took, after recieving the two first, and numerous avocations since my return; prevented my acknoledging them before this time. I assure you, I yesterday resolved to perform that duty, this day.Upon reference to the sons of your landlord, I find that the house in which you resided in 1776, is at the South west Corner of Market and seventh Streets. It has been for many years owned and occupied by Mess Simon and Hyman Gratz, merchants. Mr Fred: Graff informed me that his parents often mentioned to him, the circumstance of your residing with them.The rooms which you occupied, are generally filled with goods.—I shall be deprived therefore of the pleasure of joining my friends to celebrate the anniversary of our national independance in them, but I still feel happy in being able to designate the house, in which so interesting a paper was Composed, as the declaration of the wrongs Our Country suffered, and our determination to appeal to arms for redress.Accept my Dear Sir, my Sincerest wishes for the Continuance of your health.James Mease